Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 1 of 11 PageID #: 398




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                        Indianapolis Division

  SHAWN and JENNIFER ESTEP,                         )
       Plaintiffs,                                  )
                                                        )
            v.                                      ) Case No. 1:20-cv-1612-JRS-DML
                                                    )
  SHELLPOINT MORTGAGE SERVICING,                    )
  ONEWEST BANK, FSB., MILL CITY                     )
  MORTGAGE LOAN TRUST 2019-1,                       )
  WILMINGTON SAVINGS FUND SOC., FSB,               ) as
  Trustee, EQUIFAX INFORMATION                      )
  SERVICES, LLC. and TRANS UNION, LLC.              )
               Defendants.                          )

                              CASE MANAGEMENT PLAN

 I.    Parties and Representatives

       A.           Plaintiffs:      Shawn and Jennifer Estep

                    Defendants:      NewRez LLC d/b/a Shellpoint Mortgage Servicing
                                     (“Shellpoint”)
                                     One West Bank, FSB
                                     Mill City Mortgage Loan Trust 2019-1, Wilmington
                                     Savings Fund Soc., FSB, as Trustee (“WSFS”)
                                     Equifax Information Services, LLC
                                     Trans Union, LLC


       B.                            Travis W. Cohron
                                     Quentin J. Collins
                                     CLARK QUINN MOSES SCOTT & GRAHN, LLP
                                     tcohron@clarkquinnlaw.com
                                     qcollins@clarkquinnlaw.com
                                     Counsel for Plaintiff

                                     J. Robert Weyreter
                                     SCHUCKIT & ASSOCIATES, P.C.
                                     jweyreter@schuckitlaw.com
                                     Attorney for Trans Union, LLC

                                     N. Charles Campbell
                                     EQUIFAX LEGAL DEPARTMENT
                                     charles.campbell@equifax.com
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 2 of 11 PageID #: 399



                                      Counsel for Equifax Information Services, LLC

                                      Jacob V. Bradley
                                      QUARLES & BRADY LLP
                                      jacob.bradley@quarles.com
                                      Attorney for Defendant CIT Bank, N.A., f/k/a
                                      OneWest Bank, N.A., f/k/a OneWest Bank, FSB

                                      Nathan H. Blaske
                                      DINSMORE & SHOHL, LLP
                                      nathan.blaske@dinsmore.com
                                      Attorney for Defendants NewRez LLC d/b/a
                                      Shellpoint Mortgage Servicing and
                                      Mill City Mortgage Loan Trust 2018-1,
                                      Wilmington Savings Fund Society, FSB, as Trustee

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A. Plaintiff filed this case asserting claims under the Real Estate Settlement Procedures
           Act, 12 U.S.C. §2605, the Truth in Lending Act, 15 U.S.C. § 1639, and the Fair Debt
           Collection Practices Act, 15 U.S.C. § 1692. The basis of subject matter jurisdiction is
           federal question.

        B. Plaintiff’s Position: This action is based on the Defendants’ various mortgage
           servicing related errors and failure to follow reasonable procedures to correct and/or
           cease committing said errors upon receipt of statutorily defined notice to do so. In
           turn, these errors and failure to correct errors caused actual damage to the Plaintiff.

        C. Shellpoint and WSFS’s Position: Shellpoint and WSFS submit that Plaintiffs’
           contract and promissory estoppel claims are barred or subject to a stay by the
           Colorado River doctrine because of the foreclosure action currently pending in the
           Delaware County Circuit Court under Cause No. 18C05-1910-MF-000178. Further,
           Plaintiffs’ FDCPA claim fails because Plaintiffs did not make the required monthly
           payments on the mortgage loan following the completion of their Ch. 13 bankruptcy.
           Plaintiffs’ RESPA claims are barred, at least in part, because the purported notices of
           error and requests for information were duplicative and overbroad, limiting liability
           under 12 C.F.R. §1024.35 and §1024.36. Moreover, there was no violation of the
           discharge injunction in bankruptcy because any late charges and property inspection
           fees were incurred post-petition and were properly assessed. Finally, Shellpoint
           submits that it maintained reasonable procedures to assure maximum possible
           accuracy of the information concerning Plaintiffs, and it otherwise complied with the
           applicable requirements of the FCRA with respect to Plaintiffs.



                                                 2
                                                                       Revision Date: September 7, 2018
              Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 3 of 11 PageID #: 400




                                One West Bank, FSB’s Position: Dismissed at Dkt. 25.

                                Equifax Information Services, LLC’s Position: Equifax is a consumer reporting
                                agency as that term is defined in the FCRA. Equifax states that it complied with the
                                FCRA in its handling of Plaintiffs’ credit files. Equifax further states that, to date, its
                                investigation has not shown any record of disputes from Plaintiffs related to their
                                mortgage. Equifax denies any allegation it caused Plaintiffs to suffer damages.

                                Trans Union, LLC’s Position: Defendant Trans Union is a consumer reporting
                                agency as that term is defined by the FCRA and states that at all times relevant, Trans
                                Union maintained reasonable procedures to assure maximum possible accuracy of the
                                relevant information concerning Plaintiff and Trans Union complied with the
                                requirements of the FCRA with respect to Plaintiff. Trans Union furthermore
                                properly initiated and conducted any required reinvestigation(s) pursuant to the
                                FCRA. As such, any damages Plaintiff may have sustained were not caused by Trans
                                Union.


                III.       Pretrial Pleadings and Disclosures

                           A.       The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                                    October 12, 2020.

                           B.       Plaintiff(s) shall file preliminary witness and exhibit lists on or before October
                                    19, 2020.

                           C.       Defendant(s) shall file preliminary witness and exhibit lists on or before October
                                    26, 2020.

                           D.       All motions for leave to amend the pleadings and/or to join additional parties shall
                                    be filed on or before November 11, 2020.
Sec. III E. The parties
shall submit (not file)
courtesy copies of their   E.       Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
respective demand and               special damages, if any, and make a settlement proposal, on or before November
response at the time of
service via email to                11, 2020. Defendant(s) shall serve on the Plaintiff(s) (but not file with the Court)
judgelynchchambers@ins              a response thereto within 30 days after receipt of the proposal.
d.uscourts.gov. There is
no need to follow the
email with a hard copy.    F.       Except where governed by paragraph (G) below, expert witness disclosure
                                    deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
                                    name, address, and vita of any expert witness, and shall serve the report required
                                    by Fed. R. Civ. P. 26(a)(2) on or before June 11, 2021. Defendant(s) shall
                                    disclose the name, address, and vita of any expert witness, and shall serve the
                                    report required by Fed. R. Civ. P. 26(a)(2) on or before July 12, 2021; or if


                                                                       3
                                                                                             Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 4 of 11 PageID #: 401




             Plaintiff has disclosed no experts, Defendant(s) shall make its expert disclosure on
             or before July 12, 2021.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert
             disclosures are served the parties shall confer within 7 days, to stipulate to a
             date for responsive disclosures (if any) and completion of expert discovery
             necessary for efficient resolution of the anticipated motion for summary
             judgment. The parties shall make good faith efforts to avoid requesting
             enlargements of the dispositive motions deadline and related briefing deadlines.
             Any proposed modifications of the CMP deadlines or briefing schedule must be
             approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections no later than 120 days prior to the proposed trial month. Any
             party who wishes to preclude expert witness testimony at the summary judgment
             stage shall file any such objections with their responsive brief within the briefing
             schedule established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             August 11, 2021. This list should reflect the specific potential witnesses the party
             may call at trial. It is not sufficient for a party to simply incorporate by reference
             “any witness listed in discovery” or such general statements. The list of final
             witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.     Discovery of electronically stored information (“ESI”). If either party is seeking
             the production of a substantial volume of ESI, then complete the ESI Supplement
             to the Report of the Parties’ Planning Meeting (also available in MS Word on the
             court’s website at http://www.insd.uscourts.gov/case-management-plans).

             If the parties believe that a substantial volume of ESI will not be produced in the
             case, the parties should include herein a brief description of the information
             anticipated to be sought in discovery in the case and include (1) the parties’
             agreement regarding the format in which ESI will be produced (including whether
             the production will include metadata), (2) a description of any other issues the
             parties believe may be relevant to discovery in the case, and (3) either the
             following claw back provision or the language of any alternative provision being
             proposed:

                    In the event that a document protected by the attorney-client
                    privilege, the attorney work product doctrine or other applicable

                                               4
                                                                    Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 5 of 11 PageID #: 402




                        privilege or protection is unintentionally produced by any party to
                        this proceeding, the producing party may request that the document
                        be returned. In the event that such a request is made, all parties to
                        the litigation and their counsel shall promptly return all copies of
                        the document in their possession, custody, or control to the
                        producing party and shall not retain or make any copies of the
                        document or any documents derived from such document. The
                        producing party shall promptly identify the returned document on a
                        privilege log. The unintentional disclosure of a privileged or
                        otherwise protected document shall not constitute a waiver of the
                        privilege or protection with respect to that document or any other
                        documents involving the same or similar subject matter.

                 The parties do not anticipate a substantial amount of ESI. However, the parties
                 agree to produce any relevant and discoverable ESI in PDF format or a similar
                 format to the extent possible.

 IV.     Discovery 1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the
         Court will pick the track it finds most appropriate, based upon the contents of the CMP
         or, if necessary, after receiving additional input at an initial pretrial conference.

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion?




 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                    5
                                                                        Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 6 of 11 PageID #: 403




               Equifax, Trans Union Shellpoint, and WSFS state that if the parties are unable to
               resolve the case through settlement, they anticipate filing motions for summary
               judgment.

        B.     No later than 7 days after the non-expert discovery deadline, and consistent
               with the certification provisions of Fed. R. Civ. P. 11(b), the party with the burden
               of proof shall file a statement of the claims or defenses it intends to prove at trial,
               stating specifically the legal theories upon which the claims or defenses are based.

        C.     Select the track that best suits this case:

               XX Track 2: Dispositive motions are expected and shall be filed by
               no later than May 11, 2021.; non-expert witness discovery and discovery relating
               to liability issues shall be completed April 12, 2021; expert witness discovery and
               discovery relating to damages shall be completed September 13, 2021. All
               remaining discovery shall be completed by no later than October 11, 2021.

               Absent leave of Court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.     Pre-Trial/Settlement Conferences

        At any time, any party may call the Judge's Staff to request a conference, or the Court
        may sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The
        parties are encouraged to request an earlier date if they believe the assistance of the
        Magistrate Judge would be helpful in achieving settlement. The parties recommend
        a settlement conference in March 2021.

 VI.    Trial Date

        The parties request a trial date in November 2021. The trial is by jury and is anticipated
        to take two days. Counsel should indicate here the reasons that a shorter or longer track
        is appropriate. While all dates herein must be initially scheduled to match the
        presumptive trial date, if the Court agrees that a different track is appropriate, the case
        management order approving the CMP plan will indicate the number of months by which
        all or certain deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to

                                                   6
                                                                       Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 7 of 11 PageID #: 404




             dismiss, for summary judgment, or for remand. If all parties consent, they should
             file a joint stipulation to that effect. Partial consents are subject to the approval of
             the presiding district judge.

 VIII. Required Pre-Trial Preparation

       A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.      File a list of trial witnesses, by name, who are actually expected to be
                     called to testify at trial. This list may not include any witnesses not on a
                     party’s final witness list filed pursuant to Section III.I.

             2.      Number in sequential order all exhibits, including graphs, charts and the
                     like, that will be used during the trial. Provide the Court with a list of
                     these exhibits, including a description of each exhibit and the identifying
                     designation. Make the original exhibits available for inspection by
                     opposing counsel. Stipulations as to the authenticity and admissibility of
                     exhibits are encouraged to the greatest extent possible.

             3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                     always encouraged so that at trial, counsel can concentrate on relevant
                     contested facts.

             4.      A party who intends to offer any depositions into evidence during the
                     party's case in chief shall prepare and file with the Court and copy to all
                     opposing parties either:

                     a.      brief written summaries of the relevant facts in the depositions that
                             will be offered. (Because such a summary will be used in lieu of
                             the actual deposition testimony to eliminate time reading
                             depositions in a question and answer format, this is strongly
                             encouraged.); or

                     b.      if a summary is inappropriate, a document which lists the portions
                             of the deposition(s), including the specific page and line numbers,
                             that will be read, or, in the event of a video-taped deposition, the
                             portions of the deposition that will be played, designated
                             specifically by counter-numbers.

             5.      Provide all other parties and the Court with any trial briefs and motions in
                     limine, along with all proposed jury instructions, voir dire questions, and
                     areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                     findings of fact and conclusions of law).



                                                7
                                                                      Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 8 of 11 PageID #: 405




                 6.    Notify the Court and opposing counsel of the anticipated use of any
                       evidence presentation equipment.

         B.      ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
                 parties shall:

                 1.    Notify opposing counsel in writing of any objections to the proposed
                       exhibits. If the parties desire a ruling on the objection prior to trial, a
                       motion should be filed noting the objection and a description and
                       designation of the exhibit, the basis of the objection, and the legal
                       authorities supporting the objection.

                 2.    If a party has an objection to the deposition summary or to a designated
                       portion of a deposition that will be offered at trial, or if a party intends to
                       offer additional portions at trial in response to the opponent's designation,
                       and the parties desire a ruling on the objection prior to trial, the party shall
                       submit the objections and counter summaries or designations to the Court
                       in writing. Any objections shall be made in the same manner as for
                       proposed exhibits. However, in the case of objections to video-taped
                       depositions, the objections shall be brought to the Court's immediate
                       attention to allow adequate time for editing of the deposition prior to trial.

                 3.    File objections to any motions in limine, proposed instructions, and voir
                       dire questions submitted by the opposing parties.

                 4.    Notify the Court and opposing counsel of requests for separation of
                       witnesses at trial.


 IX.     Other Matters

         None.


 Respectfully submitted, this 11th day of August, 2020.

 By: /s/Travis W. Cohron
 Travis W. Cohron, No. 29562-30
 Quentin J. Collins, No. 35870-29
 CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
 tcohron@clarkquinnlaw.com
 qcollins@clarkquinnlaw.com
 Counsel for Plaintiff

 By: /s/ J. Robert Weyreter (with consent)
 J. Robert Weyreter
                                                  8
                                                                        Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 9 of 11 PageID #: 406



 SCHUCKIT & ASSOCIATES, P.C.
 jweyreter@schuckitlaw.com
 Attorney for Trans Union, LLC

 By: /s/ Nathan H. Blaske (with consent)
 Nathan H. Blaske
 DINSMORE & SHOHL, LLP
 nathan.blaske@dinsmore.com
 Attorney for Defendants NewRez LLC d/b/a
 Shellpoint Mortgage Servicing and
 Mill City Mortgage Loan Trust 2018-1,
 Wilmington Savings Fund Society, FSB, as Trustee

 By: /s/ N. Charles Campbell (with consent)
 N. Charles Campbell
 EQUIFAX LEGAL DEPARTMENT
 charles.campbell@equifax.com
 Counsel for Equifax Information Services, LLC




                                                    9
                                                        Revision Date: September 7, 2018
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 10 of 11 PageID #: 407




     Y               PARTIES APPEARED BY COUNSEL ON$XJXVW
                     FORAN INITIALPRETRIAL CONFERENCE.
                     APPROVED AS SUBMITTED.

         Y           APPROVED AS AMENDED.

                     APPROVED AS AMENDED PER SEPARATE ORDER.

                     APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
                     SHORTENED/LENGTHENED BY                MONTHS.

                     APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                          ______________ OF THE PLAN IS/ARE
                     SHORTENED/LENGTHENED BY                 MONTHS.

                     THIS MATTER IS SET FOR TRIAL BY ____________________ ON
                     ___________________________ . FINAL PRETRIAL
                     CONFERENCE IS SCHEDULED FOR
                                                            AT __________ .M.,
                     ROOM                  .

                     A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE
                     FOR _____________ AT _______ .M. COUNSEL SHALL
                     APPEAR:
                     _____________ IN PERSON IN ROOM ________ ; OR

                    _____________ BY TELEPHONE, WITH COUNSEL FOR
                    INITIATING THE CALL TO ALL OTHER PARTIES AND ADDING
                    THE COURT JUDGE AT ( ____ ) _________________ ; OR

                     _____________BY TELEPHONE, WITH COUNSEL CALLING THE
                     JUDGE'S STAFF AT ( ____ ) _____________________ .
         Y
                     DISPOSITIVE MOTIONS SHALL BE FILED BYMay 11


      Y              NON-EXPERT WITNESS AND LIABILITY DISCOVERY SHALL
                     BE COMPLETED BY$SULO12




                                             0
Case 1:20-cv-01612-JRS-DML Document 31 Filed 08/18/20 Page 11 of 11 PageID #: 408




           Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
  1(f), to and including dismissal or default.

         APPROVED AND SO ORDERED.

                                               ^ Judge stamp upper left

          ^ Date upper left

            Date: 8/18/2020             ____________________________________
                                           Debra McVicker Lynch
                                           United States Magistrate Judge
                                           Southern District of Indiana




                                                 1
                                                                      Revision Date: September 7, 2018
